1    Rene L. Valladares
     Federal Public Defender
2    Nevada State Bar No. 11479
3    *Jonathan M. Kirshbaum
     Assistant Federal Public Defender
4    New York State Bar No. 2857100
     411 E. Bonneville Ave., Ste. 250
5    Las Vegas, Nevada 89101
6    (702) 388-6577
     jonathan_kirshbaum@fd.org
7
     *Attorney for Petitioner Janet Hiller
8

9
                             U NITED S TATES D ISTRICT C OURT
10                                 D ISTRICT OF N EVADA
11

12   Janet Hiller,
                                                Case No. 2:19-cv-00260-RFB-EJY
13                   Petitioner,
                                                Unopposed motion for extension of
14                                              time to file Second Amended
           v.
                                                Petition
15
     Dwight Neven, et al.,                      (First Request)
16

17                   Respondents.

18

19         Petitioner Janet Hiller moves for an extension of time of 62 days, up to and
20   including Monday, December 16, 2019, to file the Second Amended Petition.
21   Respondents do not oppose this request.
22

23

24

25

26

27
  1                                     POINTS AND AUTHORITIES
  2         1.     Petitioner Janet Hiller filed a first amended petition on June 28, 2019.
  3   ECF No. 12. At the same time, she moved for leave to file a second amended petition.
  4   ECF No. 14. On July 15, 2019, this Court granted the motion and ordered the second
  5   amended petition to be filed by October 15, 2019. ECF No. 16.
  6         2.     Counsel for Hiller requests a first extension of time of 62 days to file the
  7   second amended petition.        Counsel’s workload and this Office’s continuing
  8   investigation of the case has prevented counsel from meeting the current deadline.
  9         3.     Undersigned counsel was recently promoted to Chief of the Non-Capital
 10   Habeas Unit on July 1, 2019. As a result, undersigned counsel has had to dedicate a
 11   great deal of time over the last three months focusing on administrative and
 12   management tasks. Undersigned counsel has had to learn the job of Chief, and, due
 13   to an attorney’s departure, has had to handle a significantly large caseload at the
 14   same time. The undersigned has had to take on a great number of that attorney’s
 15   cases in the short term while we fill his open position. This was in addition to
 16   undersigned counsel’s prior existing caseload. Within the past month, undersigned
 17   counsel has had to prepare and file two cert. petitions, a motion in state court, as well
 18   as two authorizations for leave to file a second or successive petition—once again, in
 19   addition to the significant number of administrative and managerial tasks
 20   undersigned counsel has necessarily had to focus on. Also, the undersigned has had
 21   to dedicate a great deal of time during the past month to training a new attorney
 22   (who was hired to fill undersigned counsel’s old position) and a new legal assistant.
 23   These training responsibilities will continue and soon increase when a new attorney
 24   begins in the unit on October 28, 2019.
 25         4.     The    combination    of   the   attorney’s   departure   plus   the   new
 26   responsibilities as Chief has made it very difficult for undersigned counsel to dedicate
 27   sufficient time to completing the second amended petition in this case.


                                                    2

527
  1         5.     In addition, over the past month, this Office has begun actively
  2   investigating Ms. Hiller’s case. The investigator has plans to visit Ms. Hiller this
  3   month.
  4         6.     For these reasons, counsel is requesting an additional 62 days to file the
  5   second amended petition.
  6         7.     On October 14, 2019, counsel for respondents, Deputy Attorney General
  7   Jaimie A. Stilz, indicated by email respondents do not oppose this request with the
  8   understanding that the lack of objection is not a waiver or concession of any kind.

  9         8.     This motion is not filed for the purpose of delay, but in the interests of
 10   justice, as well as in the interest of Ms. Hiller. Counsel for Petitioner respectfully
 11   requests that this Court grant this motion and order Petitioner to file the Second
 12   Amended Petition no later than December 16, 2019.
 13         Dated October 15, 2019.
 14                                                    Respectfully submitted,
 15                                                    Rene L. Valladares
                                                       Federal Public Defender
 16

 17                                                    /s/ Jonathan M. Kirshbaum
                                                       Jonathan M. Kirshbaum
 18                                                    Assistant Federal Public Defender
 19

 20
                                                       IT IS SO ORDERED:
 21
                                                 ________________________________
 22
                                                 RICHARD F. BOULWARE, II
 23                                                  ______________________________
                                                 UNITED   STATES DISTRICT JUDGE
                                                    United States District Judge
 24                                              DATED this 15th day of October, 2019.
                                                    Dated: ________________________
 25

 26

 27


                                                   3

527
  1                                   CERTIFICATE OF SERVICE
  2         I hereby certify that on October 15, 2019, I electronically filed the foregoing
  3   with the Clerk of the Court for the United States District Court, District of Nevada
  4   by using the CM/ECF system.
  5         Participants in the case who are registered CM/ECF users will be served by
  6   the CM/ECF system and include: Jaimie Stilz.
  7         I further certify that some of the participants in the case are not registered
  8   CM/ECF users. I have mailed the foregoing by First-Class Mail, postage pre-paid, or
  9   have dispatched it to a third party commercial carrier for delivery within three
 10   calendar days, to the following non-CM/ECF participants:
 11         Janet Hiller
            #82339
 12         Jean Conservation Camp
 13         3 Prison Road
            P.O. Box 19859
 14         Jean, NV 89019

 15                                           /s/ Richard D. Chavez
 16                                           An Employee of the
                                              Federal Public Defender,
 17                                           District of Nevada

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27


                                                4

527
